EXHIBIT 10.1
 
 
AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT
 
This Amendment No. 2 to Loan and Security Agreement (this “Amendment”) is made
on December 13, 2010 (“Effective Date”) by and among COMERICA BANK, a Texas
banking association (“Bank”), and SIGNATURE EYEWEAR, INC., a California
corporation (“Borrower”).
 
Borrower and Bank entered into a Loan and Security Agreement dated September 14,
2007, as amended by Amendment No. 1 to Loan and Security Agreement dated
December 15, 2009 (“Loan Agreement”) providing terms and conditions governing
certain loans and other credit accommodations extended by Bank to Borrower
(“Indebtedness”).  Borrower and Bank have agreed to amend the terms of the Loan
Agreement as provided in this Amendment.
 
Accordingly, Borrower and Bank agree as follows:
 
1.   Capitalized Terms.  In this Amendment, capitalized terms that are used
without separate definition shall have the meanings given to them in the Loan
Agreement.
 
2.   Amendments.  The Loan Agreement is amended as follows:
 
(a) The reference to CREDIT LIMIT $4,000,000 appearing at the top of the first
page of the Loan Agreement shall be deleted and replaced with CREDIT LIMIT
$3,500,000.
 
(b) The following terms, which are defined in the Loan Agreement, are given the
following amended definitions:


“Borrowing  Base" shall mean the sum of: (1) the Account Advance Rate of the net
amount of Eligible Accounts after deducting therefrom the reserve for authorized
returns not yet credited and all payments, adjustments and credits applicable
thereto; (2) the Inventory Advance Formula; and (3) one hundred percent (100%)
of the stated amount of the Support Letter of Credit.  Anything contained in the
foregoing to the contrary notwithstanding, Bank may adjust the Borrowing Base
percentages and the definition of Eligible Accounts and Eligible Inventory, in
each case as provided for under subsection 6.7 hereof.


"Credit Limit" shall mean Three Million Five Hundred Thousand Dollars
($3,500,000).


“Eligible Inventory” shall mean Borrower’s Inventory that (a) consists of
finished goods (i.e., frames or eyeglass cases), (b) is less than 365 days old,
(c) is located in the United States of America and (d) is designated by Borrower
in a Designation of Inventory or Certification of Borrowing Base, in form
customarily used by Bank, executed and delivered by Borrower concurrently with
any request for an Advance; provided, however, that no Bebe Inventory shall be
included in Eligible Inventory after June 29, 2011.


“Inventory Advances” shall mean Advances that are based upon Eligible Inventory.
 
“LIBOR” shall mean the rate per annum (rounded upward if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:


LIBOR =                      LIBOR Base
100% - LIBOR Reserve Percentage
 
provided, however, in no event and at no time shall LIBOR be less than three
quarters of one percent (0.75%) percent per annum.
 
“LIBOR Option” shall mean a rate equal to two and three quarters (2.75%) percent
above Bank’s LIBOR.
 
 

--------------------------------------------------------------------------------

 
“Prime Referenced Rate Option” shall mean a rate equal to three quarters of one
percent (0.75%) above the Prime Referenced Rate.


(c) The following terms and their respective definitions are hereby added to
Section 1 of the Loan Agreement in their respective alphabetical order:
 
“Bebe Inventory” means Borrower’s Inventory licensed to Borrower (or formerly
licensed to Borrower) by Bebe Stores, Inc.
 
“Inventory Advance Formula” shall mean the lesser of (a) the Inventory Advance
Maximum and (b) thirty five percent (35%) of the lower of cost or market value
of Borrower's Eligible Inventory, and as may be adjusted by Bank, in Bank's
discretion, for age and seasonality or other factors affecting the value of the
Eligible Inventory.
 
“Inventory Advance Maximum” shall mean Seven Hundred and Fifty Thousand Dollars
($750,000).
 
“Pre-Tax Income (Quarterly)” shall mean the Pre-Tax Income for Borrower
calculated as of the end of each fiscal quarter of Borrower.
 
“Pre-Tax Income (Rolling)” shall mean the Pre-Tax Income for Borrower calculated
on a rolling two quarter basis.


(d) The following term and its definition are deleted from Section 1 of the Loan
Agreement:
 
“Inventory Sublimit”
 
(e) Section 2.4 of the Loan Agreement is amended and restated in its entirety as
follows:


“Borrower shall pay to Bank:


(a)  
an unused fee in an amount equal to 0.15% per annum on the average daily excess
of (i) the unused Credit Limit over (ii) the sum of Letter of Credit Obligations
and the principal amount of Advances outstanding, which shall be due and payable
in arrears on the last day of each fiscal quarter of Borrower during the
effectiveness of this Agreement, and which shall be fully earned and
non-refundable on the date for payment thereof. In the event that this Agreement
is terminated prior to any such payment date, Borrower shall pay to Bank the
ratable portion of the unused commitment fee accrued since the last payment date
through any such termination date; and



(b)  
a non-refundable renewal fee equal to 0.15% per annum of the Credit Limit, which
shall be due and payable in arrears on the last day of each fiscal quarter of
Borrower during the effectiveness of this Agreement and at maturity for any
amounts accrued but unpaid and which shall be fully earned and non-refundable on
the date for payment thereof.”



(f) The first sentence of Section 3.1 of the Loan Agreement is amended and
restated in its entirety as follows:


“3.1           This Agreement shall remain in full force and effect until
December 1, 2012 unless earlier terminated by notice by Borrower or by Bank
pursuant to Section 8.1.”


(g) The last sentence of Section 6.6 of the Loan Agreement is amended and
restated as follows:


“Notwithstanding anything to the contrary in this Section 6.6, Borrower may make
Capital Expenditures in an aggregate amount that is not greater than One Hundred
Thousand Dollars ($100,000) in any fiscal year.”


(h) Section 6.17 a. of the Loan Agreement is amended and restated in its
entirety as follows:
 
 
2

--------------------------------------------------------------------------------

 
“a.          as of the end of each fiscal quarter during the periods specified
below, Pre-Tax Income (Quarterly) of not less than:
 
(A)          $1 as of October 31, 2010 and January 31, 2011; and
 
(B)          $75,000 as of April 30, 2011 and the last day of each fiscal
quarter thereafter.”
 
(i) Section 6.17 c of the Loan Agreement is amended and restated in its entirety
as follows:
 
“c.           a Leverage Ratio of not more than 2.85:1.00 as of the last day of
each fiscal quarter, commencing with the fiscal quarter ending October 31,
2010.”


(j) The following provision is added as new Section 6.17 d:
 
“a.          as of the end of each fiscal quarter during the periods specified
below, Pre-Tax Income (Rolling) of not less than:
 
(A)          $75,000 as of April 30, 2011
 
(B)          $150,000 as of July 31, 2011 and October 31, 2011;
 
(C)          $175,000 as January 31, 2012; and
 
(D)          $200,000 as of April 30, 2012 and the last day of each fiscal
quarter thereafter.
 
(k) Exhibit A to the Loan Agreement (Form of Compliance Certificate) shall be
amended and replaced with Exhibit A attached to this Amendment.


3.   Representations.  Borrower represents and agrees that:
 
(a) Except as expressly modified in this Amendment, (i) the representations and
warranties set forth in the Loan Agreement and in each related document,
agreement, and instrument remain true and correct in all respects, except to the
extent that they expressly speak as of a specific prior date, and (ii) the
covenants set forth in the Loan Agreement continue to be satisfied in all
respects, and are legal, valid and binding obligations with the same force and
effect as if entirely restated in this Amendment.
 
(b) When executed, this Amendment will be a duly authorized, legal, valid, and
binding obligation of Borrower enforceable in accordance with its terms.
 
(c) The Articles of Incorporation, Bylaws and Corporate Resolutions and
Incumbency Certificate delivered to Bank on or about September 14, 2007 remain
in full force and effect, have not been amended, repealed or rescinded in any
respect and may continue to be relied upon by Bank until written notice to the
contrary is received by Bank, and Borrower continues to be in good standing
under the laws of the State of California.
 
(d) There is no default continuing under the Loan Agreement, or any related
document, agreement, or instrument, and no event has occurred or condition
exists that is or, with the giving of notice or lapse of time or both, would be
such a default.
 
4.   Conditions Precedent.  The effectiveness of this Amendment is subject to
Bank’s receipt of all of the following:
 
(a) this Amendment and such other agreements and instruments reasonably
requested by Bank pursuant hereto (including such documents as are necessary to
create and perfect Bank’s interest in the Collateral), each duly executed by
Borrower;
 
(b) payment of all bank fees and expenses incurred through the date of this
Amendment; and
 
 
3

--------------------------------------------------------------------------------

 
(c) such other documents and completion of such other matters as Bank may
reasonably deem necessary or appropriate.
 
5.   No Other Changes.  Except as specifically provided in this Amendment, it
does not vary the terms and provisions of any note, mortgage, security
agreement, or other document, instrument, or agreement evidencing, securing or
relating to the Indebtedness or the Loan Agreement (“Loan Documents”).  This
Amendment shall not impair the rights, remedies, and security given in and by
the Loan Documents.  The terms of this Amendment shall control any conflict
between its terms and those of the Loan Agreement.
 
6.   Ratification.  Except for the modifications under this Agreement, the
parties ratify and confirm the Loan Agreement and the Loan Documents and agree
that they remain in full force and effect.
 
7.   Further Modification; No Reliance.  This Amendment may be altered or
modified only by written instrument duly executed by Borrower and Bank.  In
executing this Amendment, Borrower is not relying on any promise or commitment
of Bank that is not in writing signed by Bank.
 
8.   Successors and Assigns.  This Amendment shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns.
 
9.   Governing Law.  The parties agree that the terms and provisions of this
Amendment shall be governed by and construed in accordance with the internal
laws of the State of California, without regard to principles of conflicts of
law.
 
10.   No Defenses.  Borrower acknowledges, confirms, and warrants to Bank that
as of the date hereof Borrower has absolutely no defenses, claims, rights of
set-off, or counterclaims against Bank under, arising out of, or in connection
with, this Amendment, the Loan Agreement, the Loan Documents and/or the
individual advances under the Indebtedness, or against any of the indebtedness
evidenced or secured thereby.
 
11.   Expenses.  Borrower shall promptly pay all out-of-pocket fees, costs,
charges, expenses, and disbursements of Bank incurred in connection with the
preparation, execution, and delivery of this Amendment, and the other documents
contemplated by this Amendment.
 
12.   Counterparts.  This Amendment may be executed in one or more counterparts,
and by separate parties on separate counterparts, all of which shall constitute
one and the same agreement.
 
 
[end of amendment – signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
This Amendment No. 2 to Loan and Security Agreement is executed and delivered as
of the Effective Date.

     
SIGNATURE EYEWEAR, INC.
 
 
By:          /s/ Michael Prince                    
Michael Prince
Its:           Chief Executive Officer
 
 
 
 
COMERICA BANK
 
 
By:           /s/ Richard D. Maestas             
         Richard D. Maestas
Its:           First Vice President
 

 
 
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
EXHIBIT A
COMPLIANCE CERTIFICATE
 

Please send all Required Reporting to:
Comerica Bank
301 E. Ocean Blvd.
Ste. 1800  MC 4444
Long Beach, CA  90802
Attn.: _______________



FROM:   SIGNATURE EYEWEAR, INC.


The undersigned authorized Officer of SIGNATURE EYEWEAR, INC. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the Agreement), (i) Borrower
is in complete compliance for the period ending ________________ with all
required covenants, except as noted below, and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct in all
material respects as of the date hereof.  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under “Complies” column.
 

REPORTING COVENANTS REQUIRED COMPLIES         Consolidated Financial Statements
Monthly, within 35 days  YES  NO Consolidated Financial Statements Quarterly,
within 45 days  YES  NO Audited Consolidated Financial Statements Annually,
within 120 days  YES  NO A/R Aging 20th day of each calendar month  YES  NO A/P
Aging 20th day of each calendar month  YES  NO Inventory Report 20th day of each
calendar month  YES  NO Borrowing Base Certificate 20th day of each calendar
month  YES  NO Financial Projections Annually, within 60 days after FYE  YES  NO

 

FINANCIAL COVENANTS   REQUIRED   ACTUAL   COMPLIES                
TO BE TESTED QUARTERLY
                              Minimum  Pre-Tax Income (Quarterly)   
$_____________   $_____________   YES NO                 Minimum  Pre-Tax Income
(Rolling)   $_____________   $_____________   YES NO                 Maximum
Leverage Ratio   2.85:1.00   __________:1.00   YES NO                 Minimum
Quick Ratio   0.33:1.00    __________:1.00   YES NO                 YTD Capital
Expenditures   $100,000 annually    $_____________   YES NO



Please Enter Below Comments Regarding Covenant Violations:


The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.


Very truly yours,                         

SIGNATURE EYEWEAR, INC.    BANK USE ONLY                 Rec’d by:  Authorized
Signer   Date:     Reviewed By:     Date: Name:   Financial Compliance
Status:       YES / NO       Title:    

 
 
6

--------------------------------------------------------------------------------

 